Citation Nr: 0327277	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-20 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from February 1969 to 
August 1973. 

The veteran was granted service connection for right ear 
hearing loss and tinnitus in a January 2002 rating decision 
and was awarded a 10 percent disability rating for tinnitus 
and a noncompensable disability rating for right ear hearing 
loss.  The veteran disagreed with the ratings assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in November 2002.  

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2003, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2002).  A transcript 
of the hearing is associated with the veteran's VA claims 
folder.


FINDINGS OF FACT

1.  The veteran has a diagnosis of tinnitus, described as 
loud and ringing.

2.  The highest average puretone threshold in the left ear is 
43 decibels; the lowest measured speech discrimination score 
is 96 percent.  The highest average puretone threshold in the 
right ear is 61 decibels; the lowest measured speech 
discrimination score is 94 percent.

3.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
tinnitus or right ear hearing loss as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for tinnitus 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.85, Diagnostic Code 6260 (2003).

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic Code 
6100, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected tinnitus and right ear 
hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 rating decision, and by the October 2002 
statement of the case (SOC) of the pertinent law and 
regulations and of the need to submit additional evidence on 
his claims.
More significantly, a letter was sent to the veteran in April 
2001 which specifically referenced the VCAA.  Crucially, the 
veteran was informed by means of the April 2001 letter and by 
means of an attachment to the October 2002 SOC as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Those documents 
explained that VA would obtain government records and would 
make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  That one-year period has 
since passed, and with the exception discussed below the 
veteran has not indicated that he has additional evidence to 
submit.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO requested and obtained the veteran's 
service medical records and the veteran was afforded a VA 
examination in September 2001.  

The veteran identified additional evidence at his May 2003 
hearing.  He was afforded an additional 90 days to submit the 
additional evidence.  He submitted a private audiological 
examination report and a VA audiological examination report 
in May 2003 and included a waiver of initial RO consideration 
of such evidence.  See 38 C.F.R. § 20.1304 (2002).

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
requested and was afforded a videoconference hearing before 
the undersigned Veterans Law Judge in May 2003, the 
transcript of which is of record.  

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of specific service-connected 
disabilities below.

Karnas considerations

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) 
[codified at 38 C.F.R. § 4.85-4.87].

The Court has held that, where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because the veteran's claim was filed after the 
effective date of the change in the regulations, he is 
entitled to the application of the current version only with 
respect to hearing loss.

The Rating Schedule was again changed effective June 13, 
2003, during the pendency of this appeal, to implement a 
revision to Diagnostic Code 6260, governing tinnitus.  The 
effect of that change was to add a note specifying that only 
a single evaluation is available for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  VA general counsel has determined that this also 
applies to earlier versions of the regulations.  See 
VAOPGCPREC 2-2003.  Accordingly, this change does not affect 
the veteran's claim.

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.



1.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.

The veteran is seeking an increased disability rating for 
service-connected tinnitus, which is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 
6260 (2003).  He essentially contends that the tinnitus is 
more severe than is contemplated by the currently assigned 
rating.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with tinnitus.  The rating 
schedule provides a diagnostic code specifically for 
recurrent tinnitus.  The Board can identify no more 
appropriate diagnostic code and the veteran has pointed to 
none.  Accordingly, the Board considers Diagnostic Code 6260 
[tinnitus, recurrent] the most appropriate diagnostic code in 
light of the evidence.

Schedular rating

The Board notes in passing that, although the veteran stated 
in his May 2003 hearing that only his right ear was affected 
by tinnitus, VA's General Counsel has determined that, for 
the version of the regulations applicable in the veteran's 
case, a single 10 percent disability rating is to be assigned 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral or bilateral.  See VAOPGCPREC 2-2003. 

Under the criteria effective June 10, 1999, a 10 percent 
evaluation may be assigned for recurrent tinnitus.  38 C.F.R. 
4.87, Diagnostic Code 6260 (effective June 10, 1999). [Note 
(2) provides that there will be assignment of only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the (entire) head].

The maximum disability rating available for tinnitus 10 
percent under both the former and the current schedular 
criteria.  Accordingly, a schedular rating greater than 10 
percent for the veteran's tinnitus cannot be assigned.  The 
matter of an extraschedular evaluation, which is the only 
avenue by which the veteran could potentially be entitled to 
a disability rating in excess of 10 percent for tinnitus, 
will be discussed below.

Fenderson considerations

The veteran's tinnitus has been rated at the maximum 10 
percent level effective as of the date he filed his claim of 
entitlement to service connection, March 21, 2001.  
Accordingly, staged ratings are inapplicable.  

2.  Entitlement to an increased (compensable) disability 
rating for right ear hearing loss.

The veteran is also seeking an increased disability rating 
for his service-connected right ear hearing loss, which is 
currently evaluated as noncompensably disabling under 38 
C.F.R. § 4.85 (2003).  He essentially contends that his 
hearing loss disability is more severe than is contemplated 
by the currently assigned noncompensable rating.

Pertinent law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination that are essentially identical to the rating 
schedule in effect prior to June 1999.  In addition, however, 
the revised rating schedule provides that when the puretone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, 4000 Hertz is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  When the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either table 
VI or table VI(a), whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2003).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.
38 C.F.R. § 4.86 (2003).
Analysis

Schedular rating

The veteran seeks entitlement to a compensable disability 
rating for his service-connected right ear hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

On VA audiological evaluation in September 2001, puretone 
thresholds, in decibels (dB), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	35	35	45	60	44
Left (dB)	20	30	35	50	34

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.

Review of the results of the audiology examination shows that 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warrants a noncompensable 
rating.  That is, the combination of level I in the better 
ear with level I in the poorer ear results in a 
noncompensable rating.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86 governing exceptional patterns of hearing impairment.  
However, these do not appear to apply in the veteran's case.  
Specifically, each of the four specified frequencies is not 
55 dB or more; and the puretone threshold is not 30 dB or 
less at 1000 Hz, nor is it 70 dB or more at 2000 Hz.  

An April 2003 VA audiometric examination and a March 2001 
private audiometric examination have been submitted by the 
veteran.  The Board has considered these findings.  The Board 
observes that the April 2003 examination does not include 
puretone averages, but simply provides the measurements for 
the individual frequencies.  The March 2001 report includes 
only a graphical representation of the frequencies measured, 
and readings at 3000 Hz were not included.  

The individual frequencies reported in the April 2003 
examination are as follows, with the Board calculating the 
averages:

Hertz (Hz)	1000	2000	3000	4000	Average (calculated by the 
Board)  
Right (dB)	50	50	65	80           61 	
Left (dB)	35	40	40	55           43	

Speech discrimination was 96 percent on the right and left.  
Applying these values to the rating criteria results in a 
numeric designation of level II in the right ear and level I 
in the left ear.  Application of these levels to Table VII at 
38 C.F.R. § 4.85  warrants a noncompensable rating.  

The frequencies indicated on the March 2001 graph are as 
follows:

Hertz (Hz)	1000	2000	3000	4000	Average (3 frequencies) 
Right (dB)	35	30	--	55           40	
Left (dB)	20	30	--	35           28	

Speech discrimination on the right and left was 100 percent.  
Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  As stated above, application of these 
levels to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable rating.  

The provisions of 38 C.F.R. § 4.86 governing exceptional 
patterns of hearing impairment are inapplicable to these 
findings.  

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  In his May 2003 
hearing, he described the difficulty he now has with 
activities such as watching TV or talking to his wife.  He 
stated that he has to turn his left ear to the person 
speaking to him in order to understand them.  Diminished 
hearing is not, however, the standard by which compensable 
ratings are assigned.  The schedular criteria are specific, 
and the veteran's hearing loss is not of sufficient severity 
to warrant a compensable rating.  See Lendenmann, supra.

The Board notes that, in his August 2002 notice of 
disagreement, the veteran reported that it is difficult for 
him to distinguish the direction of sounds, or distinguish 
speech when more than one person is speaking.  There is no 
reason whatsoever to doubt the veteran's statements.  The 
September 2001 examiner diagnosed bilateral sensorineural 
hearing loss, described as severe high frequency 
sensorineural hearing loss on the right.  The examiner also 
recommended that the veteran be evaluated for hearing aids.  
The April 2003 examiner diagnosed mild to severe mixed loss 
in the right ear, although he found good speech 
discrimination.  The Board wishes to make it clear, however, 
that under the Rating Schedule, the fact that a veteran's 
hearing is less than optimal or that a hearing loss has been 
diagnosed in certain frequencies does not translate into a 
compensable disability rating.  Indeed, the Rating Schedule, 
which has been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right ear hearing loss has not changed appreciably since the 
veteran filed his claim.  There appears to have been no 
findings which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period.   



Extraschedular ratings

The RO considered and denied entitlement to extra-schedular 
ratings.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The veteran expressed his belief in his August 2002 notice of 
disagreement that employers would look disfavorably on his 
hearing loss and tinnitus.  He stated that he is unable to 
distinguish noise direction and cannot distinguish speech 
when he is in an environment where more than one person is 
speaking.  The September 2001 VA examination report, however, 
does not indicate a significant problem with speech 
discrimination.  It shows a 94 percent score for the right 
ear.  While the veteran disputed this finding, it is noted 
that a March 2001 private examination submitted by him showed 
a score of 100 percent for the right ear and an April 2003 
report showed a 96 percent score for the right ear.  
  
The Board notes that a certain degree of occupational 
impairment is contemplated in the ratings currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  However, the veteran 
has not indicated, nor has he presented evidence to support 
the premise, that his service connected tinnitus and/or right 
ear hearing loss have resulted in marked interference with 
employment 
The veteran stated in his May 2003 hearing that he is not 
currently employed and is receiving Social Security 
disability benefits, but that this was for a foot condition.  

The is no evidence of frequent periods of hospitalization; 
indeed, there is no evidence of any hospitalization for 
either condition.  Nor is there evidence of an extraordinary 
clinical picture, such as repeated surgery or unusual 
manifestations of either disability.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.
  
In short, a preponderance of the evidence supports the 
proposition that either the veteran's service-connected 
tinnitus or his right ear hearing loss do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, 
extraschedular evaluation is not warranted.

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss and a disability rating higher than 10 
percent for the veteran's tinnitus.  The benefits sought on 
appeal are therefore denied.





CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased disability rating for the 
veteran's service-connected tinnitus is denied.

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




